Exhibit 10.47

FIRST AMENDMENT TO

LETTER OF CREDIT REIMBURSEMENT AGREEMENT

This First Amendment (“First Amendment”), dated as of December 19, 2005, to the
agreement for an uncommitted line of credit for loans and letters of credit (the
“Agreement”) dated as of April 20, 2004 between KBC Bank N.V. (the “Bank”) and
Oneok, Inc. (the “Borrower”).

WHEREAS, pursuant to the Agreement, the Bank has extended an uncommitted line of
credit for loans and letters of credit for the account of the Borrower (the
“Credit Facility”); and

WHEREAS, the Borrower has requested, and the Bank has approved, an increase in
the Credit Facility from Ten Million U.S. Dollars to Fifteen Million U.S.
Dollars; and

WHEREAS, the Borrower has requested the Bank to issue letters of credit for its
account on behalf of subsidiaries and affiliates of the Borrower, with the
Borrower issuing a guarantee for reimbursement obligations with respect to such
letters of credit; and

WHEREAS, the Bank is willing to increase the Credit Facility and amend the
Agreement upon the terms and conditions hereinafter provided in order to
accommodate the Borrower’s request:

NOW THEREFORE, in consideration of the foregoing and the undertakings herein set
forth, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Borrower and the Bank hereby agree, as
follows:

1. Definitions. As used herein and in the Agreement, the term “Agreement” shall
mean the Agreement as amended by this Amendment. All terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Agreement.

2. Amendments to the Agreement.

(a)        The first paragraph of the Agreement is hereby amended by deleting
the amount “Ten Million United States Dollars ($10,000,000.00) and inserting in
its place “Fifteen Million United States Dollars ($15,000,000.00);

(b)        Section 1.1 of the Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

(i) “‘Guarantee’ means the corporate guarantee issued by the Borrower;

(ii) ‘Maximum Credit Amount’ means $15,000,000.00.

(ii) ‘Controlled’ means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the exercise of voting power, by contract or otherwise. Controlled has
the meaning correlative thereto. ‘

(iii) ‘Related Entity’ means any corporation, limited liability company,
partnership, association or other entity that is directly or indirectly
controlled by the Borrower.”



--------------------------------------------------------------------------------

(c) The definition of “Letter of Credit” contained in Section 1.1 of the
Agreement is hereby amended and restated in its entirety to read as follows:

“ ‘Letter of Credit’ means a letter of credit issued by the Bank at the request
of the Borrower on behalf of the Borrower and/or any Related Entity, pursuant to
this Agreement, whether as originally issued or as the same may from time to
time be supplemented, modified, amended, renewed or extended.”

(d) Section 2.5 is hereby amended by amending and restating the first sentence
in its entirety to read as follows:

“The Obligations of the Borrower to repay any and all Loans shall be evidenced
by an amended and restated master promissory note (the “Note”) of the Borrower
payable to the order of the Bank, substantially in the form attached hereto as
Exhibit “A.”

(e) Section 3.1 of the Agreement is hereby amended and restated as follows:

“3.1 Issuance of Letters of Credit. Upon the Borrower’s request as provided
herein, the Bank in its sole discretion may, but shall not be obligated to, open
or cause to be opened Letters of Credit for the Borrower’s account on behalf of
the Borrower and/or any Related Entity. To request the issuance of a Letter of
Credit (or amendment, renewal or extension of an outstanding Letter of Credit),
the Borrower shall deliver by courier, U.S. mail, telecopy, or telephone
confirmed in writing to the Bank no later than five (5) Business Days in advance
of the requested date of issuance, amendment, renewal or extension an
irrevocable written notice requesting the issuance of a Letter of Credit or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying: (i) the date of issuance, amendment, renewal or extension (which
shall be a Business Day); (ii) the amount of the Letter of Credit requested;
(iii) the name and address of the beneficiary thereof; (iv) the date on which
such Letter of Credit is to expire; (v) the full text of any certificate or
statement to be presented in the case of any drawing thereunder; (vi) the
documents to be presented by the beneficiary of such Letter of Credit in the
case of a drawing thereunder; (vii) a summary description of the transaction in
connection with which the Letter of Credit is requested; (viii) the identity of
the party (Borrower and/or Related Entity) on whose behalf such Letter of Credit
is to be issued; and (ix) such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.”

(d) Article III is hereby amended by adding the following new Section 3.5:

“Section 3.5 Scope of Obligations. The Borrower shall be responsible for the
performance and payment of all Obligations, including without limitation the
reimbursement obligations contained in Section 3.2 hereto relating to the
issuance and maintenance of Letters of Credit issued on the behalf of any of the
Related Entities.”

 

  3. Conditions Precedent. As a condition to the amendments provided in
paragraph 2, the Borrower shall execute and deliver to the Bank: (a) a
counterpart of this First Amendment and the Guarantee Agreement, both duly
executed by the Borrower; (b) a certificate of the Secretary of the Borrower
certifying the names, incumbency and signatures of the officers of the Borrower
authorized to execute this First Amendment and the Guarantee Agreement; and
(c) such additional documents, agreements and instruments, and to take such
additional actions, as the Bank may reasonably request to effectuate the terms
of this First Amendment.



--------------------------------------------------------------------------------

4. Master Promissory Note. The Master Promissory Note, dated April 20, 2004, in
the principal amount of $10,000,000.00 made by the Borrower in favor of the Bank
(the “Prior Note”), shall be replaced and superseded by an Amended And Restated
Promissory Note, substantially in the form attached hereto as Exhibit A (the
“Note”). The Bank shall return the Prior Note, duly marked “Cancelled”, to the
Borrower at the time that the Note is executed and delivered to the Bank.

5. Representations and Warranties. The Borrower hereby represents and warrants
that:

(a) The representations and warranties made by the Borrower in the Agreement and
the documents delivered in connection therewith are true and correct on and as
of the date of this First Amendment. No Default or Event of Default under the
Agreement has occurred and is continuing on the date of this First Amendment

(b) This First Amendment has been duly authorized by all requisite action on
behalf of the Borrower and constitutes the legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except to the extent the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws or equitable principles
affecting creditors’ rights generally.

(c) The Borrower has obtained all consents and approvals necessary to its
execution and delivery of this First Amendment.

6. Governing Law. This First Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York

7. Costs and Expenses. The Borrower hereby agrees to pay on demand all
out-of-pocket costs and expenses of the Bank in connection with the preparation,
execution and delivery of this First Amendment, including without limitation,
the reasonable fees and expenses of outside counsel for the Bank with respect
thereto.

8. Counterparts. This First Amendment may be executed in one or more
counterparts, each of which shall constitute an original First Amendment and all
of which together shall constitute one and the same First Amendment.

9. Effect. Upon the execution and delivery of this First Amendment, the
Agreement shall be deemed to be amended as set forth in this First Amendment.
All of the provisions of the Agreement shall remain in full force and effect as
amended by the First Amendment.

IN WITNESS WHEREOF, the Borrowers and the Bank have caused this Agreement to be
duly executed and delivered as of the date first above written.

(Signatures continue on next page)



--------------------------------------------------------------------------------

ONEOK, INC. By:  

/s/ Caron A. Lawhorn

  Name:   Caron A. Lawhorn   Title:  

Senior Vice President –

Financial Services and

Treasurer

 

 

 

 

This execution page is part of the First Amendment dated as of December 19, 2005
to the letter agreement dated as of April 20, 2004 between Oneok, Inc., as
Borrower and KBC Bank N.V., New York Branch.



--------------------------------------------------------------------------------

KBC BANK N.V., NEW YORK BRANCH

 

By:  

/s/ Eric Raskin

  Name:   Eric Raskin   Title:   Vice President By:  

/s/ Robert Snauffer

  Name:   Robert Snauffer   Title:   First Vice President

 

 

This execution page is part of the First Amendment dated as of December 19, 2005
to the letter agreement dated as of April 20, 2004 between Oneok, Inc., as
Borrower and KBC Bank N.V., New York Branch



--------------------------------------------------------------------------------

Exhibit A

AMENDED AND RESTATED

MASTER PROMISSORY NOTE

 

U.S.$ 15,000,000.00       New York, New York       Date: December 19, 2005

FOR VALUE RECEIVED, ONEOK, INC., a corporation duly organized and validly
existing under the laws of the State of Oklahoma (the “Borrower”),
unconditionally promises to pay to the order of KBC BANK N.V. (the “Bank”), at
125 West 55th Street, New York, New York 10019, or such other place as the
holder hereof may hereafter designate in writing, the principal sum of Fifteen
Million Dollars (US $15,000,000.00) or, if less than such amount, the aggregate
unpaid principal amount of all loans and advances (the “Loans”) made by the Bank
to the Borrower from time to time under the uncommitted line of credit
established by that certain letter agreement dated as of April 20, 2004, as
amended (the “Agreement”), in lawful money of the United States of America and
in immediately available funds. Each Loan made hereunder shall be due and
payable on the maturity date agreed upon by the Borrower and the Bank.

The Borrower shall also pay interest to the Bank, in like money, on the
aggregate principal balance of each Loan from the date of making such Loan to
the date of repayment thereof at the rate per annum mutually agreed upon by the
Borrower and the Bank at the time of each borrowing. Interest on each Loan shall
be computed on a daily basis for the actual number of days elapsed over a year
of 360 days. Accrued interest on each Loan shall be payable in arrears on
(a) the Maturity Date of such Loan, (b) when such Loan is prepaid and (c) upon
acceleration in case of an Event of Default.

In no event shall the rate of interest under this Note exceed the maximum rate
of interest permitted at that time under applicable law. If the interest
collected by the Bank exceeds the maximum amount permitted by such laws, such
excess shall be deemed received on account of, and shall automatically be
applied to reduce the principal balance of the Loans.

This Note is issued under and is subject to the terms of the Agreement, which
terms are hereby incorporated herein by reference.

The Bank is authorized to record the date, amount, interest rate and interest
period of each Loan, and the date and amount of each payment thereof on Schedule
A attached hereto and made a part hereof; the Bank may add additional pages to
such Schedule as necessary. Such recordation shall constitute prima facie
evidence of the information so recorded; provided, however, that the Bank’s
failure to make any such recordation shall not affect the



--------------------------------------------------------------------------------

Bank’s rights with respect to any Loan or the Borrower’s obligation to pay the
principal of and accrued interest on all Loans with this Note.

The holder of this Note at its option may extend the time for payment of this
Note, postpone the enforcement hereof, or grant any other indulgences, without
affecting or diminishing the holder’s right to recourse against the Borrower or
any endorsers, sureties or guarantors, which right is expressly reserved.

This Note may not be modified, changed, or terminated orally, but only by an
agreement in writing signed by the Borrower and the Bank. No act, failure, or
delay by the Bank shall constitute a waiver of any of its rights and remedies.
Any written waiver shall be applicable only in the specific instance for which
it is given.

The terms and provisions of this Note shall inure to the benefit of, and be
binding upon, each of the Borrower and the Bank and their respective successors
and assigns; provided, however, that the Borrower may not assign any of its
interests or obligations hereunder without the prior written consent of the
Bank.

This Note replaces and supersedes the Master Promissory Note dated April 20,
2004 in the principal amount of $10,000,000.00 (the “Prior Note”) from the
Borrower to the Bank. To the extent that the principal balance of this Note
includes the Borrower’s indebtedness hitherto evidenced by the Prior Note, this
Note (i) merely re-evidences the indebtedness hitherto evidenced by the Prior
Note, (ii) is given as substitution for and not as payment of the Prior Note and
(iii) is in no way intended to constitute a novation of the Prior Note. Borrower
hereby agrees that this Note shall in all respects take the place of and include
the principal amount of and interest under the Prior Note to the extent of the
principal amount of this Note.

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York.

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by duly
authorized officers as of the day and year and place first above written.

ONEOK, INC.

100 West Fifth Street

Tulsa, OK 74103

 

By:

 

/s/ Caron A. Lawhorn

   By:  

 

  Name:   Caron Lawhorn    Name:     Title:   Senior Vice President-    Title:  
   

Financial Services and

Treasurer

      



--------------------------------------------------------------------------------

SCHEDULE A

TO AMENDED AND RESTATED MASTER PROMISSORY NOTE

 

Date

Made

  

Amount

of Loan

  

Interest

Rate

  

Interest

Period

  

Date and Amount of

Principal Paid